DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP2380496 (Bouvier).
Regarding claim 1:
Bouvier disclose a mobile platform, comprising: 
a chassis (22); 
a sensor module (78, 124); and 
at least one holding mechanism (24) designed to guide a first medical device, the at least one holding mechanism being configured to position the first medical device in at least one operating position within an adjusting range (C-arm 10).
Regarding claim 2:
Bouvier disclose the mobile platform of claim 1, wherein the first medical device is one of: an X-ray detector, an X-ray tube, an ultrasound head, an endoscope, an interventional platform, a work light, a medical instrument or medical material ([0011], 18 and 16).
Regarding claim 3:
Bouvier disclose the mobile platform of claim 1, wherein the at least one holding mechanism includes at least one of a lifting device, a rotating device, a robotic actuator and a manipulation device (26).
Regarding claim 4:
Bouvier disclose the mobile platform of claim 1, wherein the sensor module includes at least one orientation sensor, designed to detect at least one reference point arranged in an environment of the mobile platform ([0038]-[0039]).
Regarding claim 5:
Bouvier disclose the mobile platform of claim 1, wherein the sensor module includes at least one collision sensor, designed to detect objects in an environment of the mobile platform ([0039], detection of potential obstacles).
Regarding claim 6:
Bouvier disclose the mobile platform of claim 1, wherein the sensor module includes at least one patient detection sensor [0069].
Regarding claim 7:
Bouvier disclose the mobile platform of claim 1, wherein at least one of the chassis and the at least one holding mechanism is designed to adjust the at least one operating position, of the first medical device attached to the at least one holding mechanism, to movement of a second medical device ([0017] and [0062]).
Regarding claim 8:
Bouvier disclose the mobile platform of claim 1, wherein the at least one holding device includes at least two holding devices, and wherein the at least two holding devices are designed to guide a first medical device and a third medical device and wherein the at least two holding devices are configured to position the first medical device and the third medical device respectively, in at least one operating position within an adjusting range.
Regarding claim 9:
Bouvier disclose the mobile platform of claim 1, further comprising: a battery module [0077].
Regarding claim 10:
Bouvier disclose the mobile platform of claim 1, further comprising: an anti-tilt mechanism (Fig. 6).
Regarding claim 11:
Bouvier disclose the mobile platform of claim 1, further comprising: a shelf space (Fig. 6).
Regarding claim 12:
Bouvier disclose the mobile platform of claim 1, wherein the chassis is designed to be omnidirectional [0015].
Regarding claim 15:
Bouvier disclose the mobile platform of claim 2, wherein the at least one holding mechanism includes at least one of a lifting device, a rotating device, a robotic actuator and a manipulation device (26).
Regarding claim 16:
Bouvier disclose the mobile platform of claim 3, wherein the sensor module includes at least one orientation sensor, designed to detect at least one reference point arranged in an environment of the mobile platform ([0038]-[0039]).
Regarding claim 17:
Bouvier disclose the mobile platform of claim 3, wherein the sensor module includes at least one collision sensor, designed to detect objects in an environment of the mobile platform ([0039], detection of potential obstacles).
Regarding claim 18:
Bouvier disclose the mobile platform of claim 3, wherein the sensor module includes at least one patient detection sensor [0069].
Regarding claim 19:
Bouvier disclose the mobile platform of claim 8, further comprising: a battery module [0077].
Regarding claim 20:
Bouvier disclose the mobile platform of claim 8, further comprising: an anti-tilt mechanism (Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2380496 (Bouvier).
Regarding claim 13:
Bouvier disclose a system, comprising: 
a mobile platform (Fig. 6), the mobile platform including, a chassis, a sensor module, and at least one holding mechanism designed to guide a first medical device (24), the at least one holding mechanism being configured to position the first medical device in at least one operating position within an adjusting range (10), wherein each of the plurality of mobile platforms are coordinated among other of the plurality of mobile platforms.
Bouvier fail to explicitly teach a plurality of mobile platforms.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide more than one mobile platforms, since it has been held that mere duplication of the essential working parts of a device involve only routine skill in the art.
Regarding claim 14:
Bouvier disclose the system of claim 13, further comprising: at least one immobile platform without a chassis, coordinated with the plurality of mobile platforms [0042].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884